Citation Nr: 0924356	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  98-11 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
maxillary sinusitis with allergic rhinitis, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left tibia and fibula with 
recurvatum of the left knee and traumatic arthritis, prior to 
August 17, 1998. 

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a fracture of the left tibia and fibula with 
recurvatum of the left knee, with traumatic arthritis and a 
total knee replacement, from October 1, 1999. 

4.  Entitlement to an increased evaluation for spinal 
stenosis with degenerative disc disease present at the L4 
vertebra, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By a rating action in March 1998, the RO 
increased the rating for the Veteran's service-connected low 
back pain from 0 percent to 10 percent, effective October 31, 
1997.  However, that rating action denied the Veteran's claim 
for a rating in excess of 20 percent for residuals of a 
fracture of the left tibia and fibula with recurvatum of the 
left knee and traumatic arthritis.  The Veteran perfected a 
timely appeal to the decision.  

In May 2000, the Board remanded the case to the RO for 
further evidentiary development.  In a March 2001 rating 
action, the RO assigned a 100 percent rating for residuals of 
fracture of the left tibia and fibula with recurvatum, left 
knee with traumatic arthritis and total knee replacement, 
effective from August 17, 1998, and as 30 percent disabling 
from October 1, 1999.  The RO also recharacterized the low 
back disability to spinal stenosis with degenerative disc 
disease at the L4 vertebra, and increased the evaluation for 
disability from 10 percent to 40 percent, effective from 
October 31, 1997.  

Subsequently, in a rating action dated in October 2001, the 
RO increased the evaluation for bilateral maxillary sinusitis 
with allergic rhinitis from 0 percent to 10 percent 
disabling, effective April 23, 2001.  The Veteran perfected a 
timely appeal to that decision.  

In September 2003, January 2006, and April 2007 the Board 
remanded this case for development.  The case has now 
returned for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to the appellant if, after the last 
statement of the case (SOC) or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31 (2008).  
The last SSOC that addressed the issues in question was 
issued in January 2009.  Since then, additional private 
treatment reports have been associated with the claims 
folder, which reflect treatment for the right knee and low 
back disorders.  This evidence is relevant.  

By letter dated in May 2009, the Board informed the Veteran 
additional medical evidence had been received in support of 
his claim, including the report of a right knee arthroplasty, 
dated in February 2009.  The Veteran was informed that he had 
the right to have the new evidence reviewed by the RO for 
issuance of an SSOC, or he may waive the right to remand the 
case for the RO's review of the new evidence, and request 
that the Board proceeds with the adjudication of his appeal 
without remanding the case to the RO.  In a statement dated 
June 1, 2009, the Veteran specifically stated that he did not 
waive review by the Agency of Original Jurisdiction.  Thus, 
the appeal must be remanded to the AOJ for consideration of 
the additional evidence, which was submitted directly to the 
Board.  See 38 C.F.R. § 20.1304(c) (2008); See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The Board notes that the Veteran has not been provided with 
sufficient notice of the evidence and information required to 
support his claims for increase, pursuant to Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Such notice should be 
provided prior to any future adjudication of the Veteran's 
claims.  

For the foregoing reason, another remand of this matter is 
necessary, even though it will, regrettably, further delay a 
decision on the issues on appeal.  The case is REMANDED to 
the RO via the Appeals Management Center in Washington DC, 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should provide the Veteran with 
notice of the evidence and information 
necessary to support his claim of 
entitlement to an increased rating, 
pursuant to Vazquez- Flores v. Peake.  
The Veteran should be provided with all 
potentially applicable diagnostic 
criteria.  A copy of this notification 
must be associated with the claims 
folder.

2.  The RO must review the entire record, 
including evidence added to the record 
after the issuance of the January 2009 
SSOC, and readjudicate the claims 
currently on appeal.  

3.  If the decision remains adverse to 
the Veteran, he and his representative 
should be furnished a SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



